10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00304-RFB-VCF Document 36 Filed 01/16/20 Page 1of5

TCM LAW GROUP

THOMAS C. MICHAELIDES, ESQ.
Nevada Bar No. 5425

2620 Regatta Drive Suite #219

Las Vegas, Nevada 89128
Telephone: (702) 462-6161
Facsimile: (702) 413-6255

tem@tcmlawgroup.com

Attorney for Plaintiff
UNITED STATES DISCTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:19-cr-00304-RFB-VCF
Plaintiff, STIPULATION AND ORDER TO
vs CONTINUE TRIAL DATE (FIRST

REQUEST)
LATONIA SMITH.,

Defendants.

IT IS HEREBY STIPULATED AND AGREED, by THOMAS C. MICHAELIDES,
counsel for the Defendant, and Assistant United States Attorneys STEVEN MYHRE, counsel for
the United States of America, that the calendar call currently scheduled for January 21, 2020
at 1:30 p.m. and the the Jury Trial scheduled for January 27, 2020 at 9:00 a.m. be vacated and
continued for a period of ninety (90) days.

The Stipulation to continue is entered into for the following reasons:

1. Attorney for Defendant Smith has been recently retained and needs additional time to

review discovery and conduct factual investigation.

2. Attorney for Defendant Smith needs additional time for further evaluation of the

evidence for purpose of trial preparation and potential negotiations.

3. The additional time requested herein is not sought for purposes of delay, but merely

to allow counsel for the Defendant sufficient time, in light of the above, within which

 

 
10

1L

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00304-RFB-VCF Document 36 Filed 01/16/20 Page 2 of 5

to be able to effectively and thoroughly review the evidence in the above-captioned
matter in order to prepare for trial or resolve he matter..

4. Additionally, denial of this request for continuance could be a miscarriage of justice.
The additional time requested by this stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, §
3161(h)(7)(A), considering the factors under Title 18, United States Code §§
3161(h)(7)(B)(i) and 3161(h)(B)(iv).

5. This is the First request to continue the trial date.

 

 

DATED this 16 TH day of January, 2020 DATED this 16 TH day of January, 2020
/s/ Thomas C. Michaelides /s/ Steve Myhre

THOMAS MICHAELIDES, ESQ. STEVE MYHRE, ESQ.

Attomey for Defendant Attorney for Plaintiff

Submitted by:

TCM LAW GROUP

___/s/ Thomas Michaelides

 

THOMAS C. MICHAELIDES, ESQ.
Nevada Bar No. 5425

2620 Regatta Drive Suite #219

Las Vegas, Nevada 89128
Telephone: (702) 462-6161
Facsimile: (702) 413-6255
tem@tcmlawgroup.com

Attorney for Plaintiff

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00304-RFB-VCF Document 36 Filed 01/16/20 Page 3 of5

TCM LAW GROUP

THOMAS C. MICHAELIDES, ESQ.

Nevada Bar No. 5425

2620 Regatta Drive Suite #219
Las Vegas, Nevada 89128
Telephone: (702) 462-6161
Facsimile: (702) 413-6255

tem@tcmlaweroup.com
Attorney for Plaintiff

UNITED STATES DISCTRICT COURT

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:19-cr-00304-RFB-VCF
Plaintiff, ) FINDINGS OF FACT,
) CONCLUSIONS OF LAW AND
vs. } ORDER
LATONIA SMITH., )
)
Defendants. )
FINDINGS OF FACT

Based on the pending Stipulation of counsel, and good cause appearing therefore, the

Court finds that the continuance is necessary for the following reasons:

1. Attorney for Defendant Smith has been recently retained and needs additional time to

review discovery and conduct factual investigation.

2. Attorney for Defendant Smith needs additional time for further evaluation of the

evidence for purpose of trial preparation and potential negotiations.

3. The additional time requested herein is not sought for purposes of delay, but merely

to allow counsel for the Defendant sufficient time, in light of the above, within which

to be able to effectively and thoroughly review the evidence in the above-captioned

matter in order to prepare for trial or resolve he matter..

 

 

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25 |

26

27

28

 

 

Case 2:19-cr-00304-RFB-VCF Document 36 Filed 01/16/20 Page 4 of5

4. Additionally, denial of this request for continuance could be a miscarriage of justice.
The additional time requested by this stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, §
3161(h)(7)(A), considering the factors under Title 18, United States Code §§
3161(h)(7)(B)(i) and 3161(h)(BYiv).

5. This is the First request to continue the trial date.

CONCLUSIONS OF LAW
The ends of justice served by granting said continuance outweigh the best interest of the

public and the defendant in a speedy trial, since the failure to grant said continuance would be
likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
account the exercise of due diligence. The continuance sought herein is excusable under the
Speedy Trial Act, Title 18, United States Code, Section 3161 (h)(7)(A), when the considering the
factors under Title 18, United States Code, Section 31 61(h)(7)(B)(i) and (iv).

Mit

Hf

Mt

 

 

 
10

11

12

13

14

1S

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00304-RFB-VCF Document 36 Filed 01/16/20 Page 5of5

ORDER
IT IS THEREFORE ORDERED that the Calendar Call scheduled for January 21, 2020 at
1:30 p.m. in the above referenced case be continued no more than ninety (90) days and will be
rescheduled forthe _—s_— day of , 2020., and Jury Trial scheduled for January 27,
2020 at 9:00 a.m. in the above referenced case be continued no more than ninety (90) days and

will be rescheduled for the day of , 2020.

DATED this of January, 2020.

 

RICHARD F. BOULWARE II

UNITED STATES DISTRICT JUDGE

 

 

 
